DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The remarks filed 9/15/21 are acknowledged. 
Claims 1-16, 18-25, 28-30, 32-37, 40-45, and 47-51 are pending. 
Claims 4-9, 11, 22-25, 28-30, 32-37, 40-42 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/5/19.
Claims 1-3, 10, 12-16, 18-21, 43-44 and 46-51 are under examination as they read on the elected species of micelle and rapamycin.
Terminal Disclaimer
The terminal disclaimer filed on 9/10/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,428,331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The rejection of claims 43, 44, and 47-51 under 35 U.S.C. 103 as being unpatentable over MUSC (Targeted Rapamycin Micelle (TRaM) as a Therapeutic and for Solid Organ transplant, Web published 4/4/2014) in view of Danhier et al. (Mol. Pharmaceutics, 2012; 9:2961-2973) is withdrawn in light of Applicant’s cancelation of the claims in the Examiner’s Amendment below. See paragraph 16, page 6 of the previous Office action. 
The rejection of claims 43, 44 and 47-51 under 35 U.S.C. 103 as being unpatentable over Nadig et al. (Transplantation: July 15, 2014 - Volume 98 - Issue - p 286-287) in view of Danhier et al. (Mol. Pharmaceutics, 2012; 9:2961-2973), Wang et al. (J Clin Invest. 2013; 123(4):1677-1693), and Faustman (WO 2016/057536 A1, published April 14, 2016) is 
The rejection of claims 1-3, 10, 12-16, 18-21, 43-44 and 46-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,428,331 in view of Faustman (WO 2016/057536 A1, published April 14, 2016), is withdrawn in light of the terminal disclaimer accepted 9/10/21. See paragraph 19, page 19 of the previous Office action.
The rejection of claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s persuasive arguments. See paragraph 21, page 22 of the previous Office action.
Election/Restrictions
Claims 1-3, 10, 12-16, 18-21, 47, and 48 are allowable. The restriction requirement among species of carrier and immunosuppressive agent, as set forth in the Office action mailed on 4/5/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/5/19 is withdrawn.  Claims 4-9, directed to species of immunosuppressive agents is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claims 1-16, 18-21, 47, and 48 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-25, 28-30, 32-37, 40-42, and 45 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/5/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Corcoran on October 15, 2021.
The application has been amended as follows: 
In the claims:

	a)  a first composition comprising a therapeutically effective amount of an immunosuppressive agent encapsulated in a nanocarrier that comprises on its surface a targeting moiety; and
	b)  a second composition comprising a preservation solution,
wherein said targeting moiety is
 a peptide or peptidomimetic that binds Complement component 3 (C3) breakdown products and reperfusion epitopes, wherein the peptide or peptidomimetic comprises a Complement Receptor type 2 (Cr2) peptide or peptideomimetic; 

wherein the nanocarrier is a polymeric nanoparticle, micelle, or liposome.

2.	(Previously Presented) The formulation according to claim 1, wherein said immunosuppressive agent comprises a mammalian target of rapamycin inhibitor, a calcineurin inhibitor or a combination thereof.

3.	(Previously Presented) The formulation according to claim 1, wherein said immunosuppressive agent is rapamycin or a derivative thereof or combinations thereof.

4.	(Previously Presented) The formulation according to claim 1, wherein the immunosuppressive agent comprises tacrolimus or a derivative thereof or combinations thereof.

5.	(Previously Presented) The formulation according to claim 1, wherein the immunosuppressive agent comprises cyclosporin A or a derivative thereof or combinations thereof.

6.	(Previously Presented) The formulation according to claim 1, wherein the immunosuppressive agent comprises a nuclear factor kappa-light-chain-enhancer of activated B cells (NFkB) inhibitor.

7.	(Previously Presented) The formulation according to claim 1, wherein the immunosuppressive agent comprises a Janus kinase 3 (JAK3) inhibitor.



9.	(Previously Presented)  The formulation according to claim 1, wherein the immunosuppressive agent comprises Complement C siRNA.

10.  	(Previously Presented) The formulation according to claim 1, wherein said immunosuppressive agent is encapsulated in a micelle.

11.	(Previously Presented) The formulation according to claim 1, wherein the immunosuppressive agent comprises mycophenolate or a derivative thereof or a combination thereof.

12.	(Previously Presented) The formulation according to claim 1, wherein said nanocarrier encapsulating said immunosuppressive agent has a mean diameter of 5 nm to 100 nm.

13.	(Previously Presented) The formulation according to claim 1, wherein said nanocarrier encapsulating said immunosuppressive agent has a mean diameter of 10 nm to 15 nm.

14.	(Previously Presented) The formulation according to claim 1, wherein said nanocarrier is pH sensitive, temperature sensitive or combinations thereof.

15.	(Previously Presented) The formulation according to claim 10, wherein the micelle comprises N-palmitoyl homocysteine.

16.	(Previously Presented) The formulation according to claim 10, wherein the micelle comprises amino-polyethylene glycol-phosphatidylethanolamine.

17.	(Cancelled) 

18.	(Previously Presented) The formulation according to claim 1, wherein said targeting moiety comprises the amino acid sequence Arg-Gly-Asp. 



20.	(Previously Presented) The formulation according to claim 1, wherein said preservation solution is selected from the group consisting of a sterile non-pyrogenic solution, University of Wisconsin cold storage solution, Kyoto ET Solution,  Phosphate Buffered Sucrose Solution, Bretschneider Histidine Tryptophan Ketoglutarate (HTK) Solution, Ross-Marshall Citrate Solution, and Euro-Collins Solution.

21.	(Previously Presented) The formulation according to claim 1, wherein first composition is at a concentration of from 100 – 2000ng/ml.

22. 	(Previously Presented) A method for pre-treating an organ prior to transplantation, comprising the step of administering to said organ in need thereof a therapeutically effective amount of  the formulation of claim 1.

23.	(Previously Presented) The method according to claim 22, wherein said composition suppresses an allo-immune response in said organ.

24.	(Previously Presented) The method according to claim 22, wherein said immunosuppressive agent comprises a mammalian target of rapamycin inhibitor, a calcineurin inhibitor or a combination thereof.

25.	(Previously Presented) The method according to claim 22, wherein said immunosuppressive agent (a) is rapamycin or a derivative thereof or combinations thereof, (b) comprises tacrolimus or a derivative thereof or combinations thereof or (c) comprises cyclosporin A or a derivative thereof or combinations thereof .

26-27.	(Cancelled) 

28.	(Previously Presented) The method according to claim 22, wherein the immunosuppressive agent comprises a nuclear factor kappa-light-chain-enhancer of activated B cells (NFkB) inhibitor.



30.	(Previously Presented) The method according to claim 22, wherein the immunosuppressive agent comprises Interleukin 2 (IL-2) R alpha or a derivative thereof or a combination thereof.

31.	(Cancelled)

32.	(Previously Presented) The method according to claim 22, wherein said immunosuppressive agent is encapsulated in a micelle.

33.	(Previously Presented) The method according to claim 22, wherein the immunosuppressive agent comprises mycophenolate or a derivative thereof or a combination thereof.

34.	(Previously Presented) The method according to claim 22, wherein said nanocarrier encapsulating said immunosuppressive agent has a mean diameter of 5 nm to 100 nm.

35.	(Previously Presented) The method according to claim 22, wherein said nanocarrier encapsulating said immunosuppressive agent has a mean diameter of 10 nm to 15 nm.

36.	(Previously Presented) The method according to claim 22, wherein said nanocarrier is pH sensitive, temperature sensitive or combinations thereof.

37.	(Previously Presented) The method according to claim 22, wherein the micelle comprises N-palmitoyl homocysteine or amino-polyethylene glycol-phosphatidylethanolamine .

38.	(Cancelled)

39.	(Cancelled)



41.	(Previously Presented) The method according to claim 22, wherein said targeting moiety comprises a cyclized Arg-Gly-Asp peptide or peptidomimetic.

42.	(Previously Presented) The method according to claim 22, wherein said preservation solution is selected from the group consisting of a sterile non-pyrogenic solution, University of Wisconsin cold storage solution, Kyoto ET Solution,  Phosphate Buffered Sucrose Solution, Bretschneider Histidine Tryptophan Ketoglutarate (HTK) Solution, Ross-Marshall Citrate Solution, and Euro-Collins Solution . 

43.	(Canceled)

44.	(Canceled) 

45.	(Currently Amended) A method for suppressing the formulation of claim 1 

46.	(Cancelled)

47.	(Previously Presented) The formulation according to claim 1, wherein said targeting moiety is a combination of the peptide or peptidomimetic that binds Complement component 3 (C3) breakdown products and reperfusion epitopes, and 
 a peptide or peptidomimetic that binds an integrin, wherein the peptide or peptidomimetic comprises the amino acid sequence Arg-Gly-Asp (RGD).

48.	(Previously presented) The formulation according to claim 3, wherein said immunosuppressive agent is encapsulated in a micelle.

49.	(Canceled) 

50.  	(Canceled) 

51.	(Canceled) 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Nadig et al. (Transplantation: July 15, 2014 - Volume 98 - Issue - p 286-287). Nadig et al. teach an immunosuppressant targeted rapamycin micelle comprising a targeting moiety on its surface (TRaM) for targeted drug delivery to a transplanted allograft (See abstract). Nadig et al. teach that the targeted micelle could relieve the side effect profile of systemic rapamycin and blunt the immune response at the level of the allograft (See abstract). However, the art does not teach or suggest that the targeting moiety is a peptide or peptidomimetic that binds complement component 2 breakdown products or reperfusion epitopes. Furthermore, Nadig et al. does not teach or suggest formulating the targeted rapamycin micelle comprising a targeting moiety with a second composition comprising a preservation solution. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-16, 18-25, 28-30, 32-47, 40-42, 45, and 47-48 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646